           Case 1:19-cv-00518-CL           Document 1     Filed 04/09/19     Page 1 of 10



      SCOTT T. CLIFF
      THE LAW OFFICE OF SCOTT T. CLIFF
      7307 SW Beveland Road, Suite 200
      Portland, OR 97223
      Tel: 503-922-2071
      Fax: 503-971-338-4449
      Email: scott@scottcliff.com

      Trial Attorney for Plaintiff




                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            MEDFORD DIVISION



      HERDDOGG, INC.,                                     Case No.:
      A Delaware Corporation,                             COMPLAINT

                               Plaintiff                  Unauthorized Access to Computer,
         v.                                               18 U.S.C. § 1030(g)
                                                          Misappropriation of Trade Secrets,
      JEFF BONNINGTON,                                    18 U.S.C. § 1836(b)(1)
                                                          Oregon Uniform Trade Secrets Act,
      an individual,                                      ORS 646.461
                                                          Breach of Nondisclosure Agreement
                               Defendant                  Breach of the Duty of Loyalty

                                                          JURY TRIAL DEMANDED

              Plaintiff hereby alleges as follows:

                                       NATURE OF THE ACTION


              1.       This is an action pursuant to 18 U.S.C. § 1836(b)(1) and 18 U.S.C. § 1030(g)

     for relief from Defendant’s misappropriation of Plaintiff’s trade secrets by unauthorized

     access to Plaintiff’s protected computers, in violation of his express, written agreement not

     to use or disclose Plaintiff’s confidential information.

                                                                                   THE LAW OFFICE OF SCOTT T. CLIFF
Page 1 – COMPLAINT                                                                   7307 SW BEVELAND ROAD, SUITE 200
                                                                                           PORTLAND, OR 97223
                                                                                             PH: (503) 922-2071
                                                                                            FAX: (503) 620-5187
                                                                                           WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL         Document 1       Filed 04/09/19      Page 2 of 10




            2.      This is also an action under Oregon state law for violation of the Oregon

     Uniform Trade Secrets Act, breach of non-disclosure provisions, and breach of the duty of

     loyalty Defendant owed Plaintiff during his employment.

                                    JURISDICTION AND VENUE

            3.      This court has jurisdiction over the subject matter of this Complaint pursuant

     to 28 U.S.C. § 1331.

            4.      The court has jurisdiction over plaintiffs’ state law claims set forth in this

     Complaint pursuant to its supplemental jurisdiction to hear related state law claims under 28

     U.S.C. § 1367(a). Both the federal and state claims alleged herein arose from a common

     nucleus of operative fact, the state action is so related to the federal claim that they form part

     of the same case or controversy, and the actions would ordinarily be expected to be tried in

     one judicial proceeding.
            5.      The actions alleged herein were committed in the District of Oregon and
     within the Medford Division.
                                             THE PARTIES

            6.      Plaintiff is a Delaware Corporation headquartered in Ashland, Oregon.

            7.      Defendant, a former employee of Plaintiff’s, is an adult individual who at all

     times material to the claims herein resided in Oregon.

                                     FACTUAL ALLEGATIONS

            8.      Plaintiff hired Defendant on or about October 20, 2018 to be its Vice

     President of Manufacturing and subsequently promoted him to Chief Operations Officer.

            9.      Defendant’s job duties included, among others, oversight of the production

     process, safety and compliance with laws, rules and regulations relating thereto.



                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 2 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
          Case 1:19-cv-00518-CL         Document 1       Filed 04/09/19     Page 3 of 10




            10.     In the performance of his job duties, Defendant was granted access to

     Plaintiff’s confidential information, including technical information and other proprietary

     information developed by Plaintiff at substantial expense, all of which was stored on

     Plaintiff’s protected computers.

            11.     On September 30, 2018, and again on about January 2, 2019, Defendant

     signed separate “Invention Assignment Agreement[s]” (the “Agreements”) which included,

     among other provisions, the following promises:

                  1.     I agree that during and after my term of my employment with
            the Company:

                    (a) I shall keep secret all Confidentiality Information and not reveal or
            disclose it to anyone outside of the Company, except with the Company’s
            prior written consent;

                   (b) I shall not make use of any Confidential Information for any
            purpose other than as required to perform services for the Company pursuant
            to my employment with the Company;

                    (c) I shall not reverse engineer, de-encrypt, or otherwise derive the
            design, internal logic, structure or inner workings (including, without
            limitation, algorithms and source code) or any software, products, models,
            prototypes or other Company property; and

                    (d) I shall deliver promptly to Company, upon the termination of my
            employment and at any time Company may so request, all software, data,
            memoranda, notes, records and other documents (and all copies thereof)
            constituting or relating to such Confidential Information which I may then
            possess.


            12.     The Agreements defined “Confidential Information” as:

                    *** any information of a private, secret or confidential nature
            concerning the Company, whether not existing or hereinafter developed or
            disclosed, and includes, but is not limited to, (i) Company’s research, trade
            secrets, markets, software, developments, inventions, ideas, processes,
            computer source and object code, data, programs, formulas, technology,
            designs, engineering, hardware configuration, marketing and business plans,
            licenses, information related to customer and prospects, databases, financial
            information, “know how”, methodologies, supplier lists, techniques,

                                                                                   THE LAW OFFICE OF SCOTT T. CLIFF
Page 3 – COMPLAINT                                                                   7307 SW BEVELAND ROAD, SUITE 200
                                                                                           PORTLAND, OR 97223
                                                                                             PH: (503) 922-2071
                                                                                            FAX: (503) 620-5187
                                                                                           WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL        Document 1       Filed 04/09/19     Page 4 of 10



            procedures, pricing, business plans, or accounting; (ii) information or
            materials which relate to Company’s research, technology, engineering, trade
            secrets, discoveries and the nature and results of research and development
            activities, and proprietary information not known generally in the community;
            (iii) any information or data of the type described above which I created or
            developed that relates to my work at the Company during my employment
            with the Company, and (iv) any information or data of the type described
            above furnished to Company by third parties, as to which Company has
            assumed obligations of confidentiality. Confidential Information was
            developed and will be developed by the Company at great expense and
            constitutes trade secrets and proprietary information of the Company, and will
            be the sole and exclusive property of the Company. In addition, Company’s
            business is dependent upon being able to adequately keep its employees from
            using and/or disclosing Confidential Information of the Company except as
            expressly permitted hereunder.

            13.     Almost immediately upon being promoted to COO, Defendant began

     delegating to other employees duties he had been hired to perform and was expressly

     instructed to perform after his promotion, including improving the production process,

     managing inventory, overseeing shipping, OSHA and employee safety in the production

     process, as well as installation of a security system and development of a recall process.

            14.     Most significantly, Defendant failed to write a critical grant despite having

     been given two months to do so, ultimately resulting in Plaintiff’s CEO, Melissa Brandao,

     having to do the job herself over a weekend in order to meet the submission deadline.

            15.     Having come to realize that Defendant had failed to do what he was hired to

     do and had oversold the company on his abilities to do the job, and having had to spend the

     weekend doing a critical part of his job he had neglected, Brandao informed Defendant at

     approximately 9:00 the following Monday morning, January 17, 2019, that his employment

     was terminated effective immediately.

            16.     Despite having been instructed to leave at the office all company property,

     including the company laptop that had been assigned to him, Defendant took the laptop and

     keys to the office and retained them both after his discharge until approximately 3:15 PM

     that day.

                                                                                   THE LAW OFFICE OF SCOTT T. CLIFF
Page 4 – COMPLAINT                                                                   7307 SW BEVELAND ROAD, SUITE 200
                                                                                           PORTLAND, OR 97223
                                                                                             PH: (503) 922-2071
                                                                                            FAX: (503) 620-5187
                                                                                           WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL         Document 1       Filed 04/09/19      Page 5 of 10



            17.      Upon receipt of the company laptop from Defendant, Plaintiff discovered that

     Defendant had locked access to the laptop and would not provide the access code.

            18.      Despite repeated demands for the password, Defendant and his attorney

     withheld it from Plaintiff for while they attempted to get plaintiff to pay defendant money

     Defendant claimed he was owed.

            19.      On January 22, 2019, Defendant emailed Plaintiff’s investors and potential

     investors, using email addresses he acquired from Plaintiff’s confidential data, and falsely

     accused Plaintiff of “unprofessional” behavior and was “erratic and impulsive actions” that

     “put HerdDogg squarely on a path for failure, with dire consequences for investors,

     employees and the potential of the company.”

            20.      On January 30, 2019, Defendant’s attorney emailed investors and potential

     investors using wrongly-acquired, confidential email addresses, falsely claiming that

     Defendant had been retaliated against for reporting OSHA violations to Brandao and

     demanding that all investors preserve potential evidence.

            21.      As a result of the email messages described above, two investors who had

     been prepared to invest a total of $1,200,000 in Plaintiff declined to do so at a critical time in

     Plaintiff’s growth, the economic consequences of which remain uncertain but could result in

     the demise of Plaintiff and total losses of over $7,000,000.

            22.      On February 21, 2019, over a month after Defendant locked Plaintiff out of

     the laptop plaintiff had taken, Defendant’s attorney provided the password and Defendant

     was able to gain access to its files, only to discover that all files under Defendant’s user had

     been deleted.

            23.      Subsequent forensic examination of the computer and Defendant’s activities

     on Plaintiff’s data bases revealed that Defendant had accessed files and date on Plaintiff’s

     protected computers multiple times after his termination and that while he was still employed

                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 5 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL         Document 1       Filed 04/09/19      Page 6 of 10




     by Plaintiff, Defendant had uploaded onto OneDriveä, to an account accessible to anyone

     provided with a password, large amounts of Confidential Information including, among other

     things, schematics, specifications, technical data and customer lists.

            24.     Upon information and belief based upon Plaintiff’s ongoing investigation into

     Defendant’s actions, Defendant misappropriated Plaintiff’s Confidential Information both

     before and after his discharge for the purposes of ruining Plaintiff’s business, exploiting

     Plaintiff’s technology and connections in the marketplace, and setting up his own competing

     business.

                                    FIRST CLAIM FOR RELIEF

                        (Unauthorized Access to Computer, 18 U.S.C. § 1030(g)

            Plaintiff realleges paragraphs 1-24 as if fully set forth herein and further alleges:

            25.     The files accessed by Defendant as alleged herein were stored on protected

     computers used in interstate commerce. 18 U.S.C. § 1030(e)(2)(B).

            26.     Defendant’s actions in accessing Plaintiff’s protected computers for the

     purposes of copying them into OneDriveä during his employment exceeded his authorized

     access, and all accesses after his employment were unauthorized, all in violation of The

     Computer Fraud and Abuse Act of 1986, as amended, 18 U.S.C. § 1030(a)(2)(C).

            27.     Defendant’s unauthorized accesses to Plaintiff’s protected computer as alleged

     herein has caused losses to one or more persons aggregating at least $5,000 during a one-year

     period for the purposes of 18 U.S.C. § 1030(c)(4)(A)(i)(I) and (g) and damages in amounts to

     be determined and proven at trial, including compensatory damages.

                                   SECOND CLAIM FOR RELIEF

                      (Misappropriation of Trade Secrets, 18 U.S.C. § 1836(b)(1))

            Plaintiff realleges paragraphs 1-27 as if fully set forth herein and further alleges:


                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 6 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL           Document 1       Filed 04/09/19     Page 7 of 10



             28.     The files, data and information authorized, copied and misappropriated by

     Defendant included Plaintiff’s trade secrets, as defined by 18 U.S. Code § 1839(3), related to

     products used and/or intended to be used in interstate and foreign commerce.

             29.     Pursuant to 18 U.S.C. § 1836(b)(3)(A)(i), Plaintiff is entitled to an injunction

     preventing Defendant from engaging in further acts of misappropriation because further such

     acts pose an immediate and substantial threat of irreparable harm to Plaintiff in the form of

     lost exclusive technology critical to Plaintiff’s business and lost investors and/or grants at a

     critical time in Plaintiff’s start-up phase.

             30.     Pursuant to 18 U.S.C. § 1836(b)(3)(B)(i)(I and II), Plaintiff is entitled to

     damages for actual loss caused by Defendant’s misappropriation as well as damages for

     unjust enrichment of Defendant due to the misappropriation of Plaintiff’s trade secrets.

             31.     Pursuant to 18 U.S.C. § 1836(b)(3)(C), Plaintiff is entitled to an award of

     exemplary damages of up to twice the combined actual damages and unjust enrichment

     damages as determined at trial on the grounds that Defendant’s misappropriation of

     Plaintiff’s trade secrets was willful and malicious.

                                     THIRD CLAIM FOR RELIEF

                   (Breach of Oregon Uniform Trade Secrets Act, ORS 646.461, et seq.)

             Plaintiff realleges paragraphs 1-31 as if fully set forth herein and further alleges:

             32.     Pursuant to ORS 646.463, Plaintiff is entitled to injunctive relief to enjoin

     further acts of misappropriation and misuse of Plaintiff’s confidential information.

             33.     Pursuant to ORS 646.465, Plaintiff is entitled to damages adequate to

     compensate it for Defendant’s misappropriation of Plaintiff’s trade secrets, as defined in

     ORS 646.461(4), including punitive damages of up to twice the combined actual damages

     and unjust enrichment damages as determined at trial on the grounds that Defendant’s

     misappropriation of Plaintiff’s trade secrets was willful and malicious.

                                                                                      THE LAW OFFICE OF SCOTT T. CLIFF
Page 7 – COMPLAINT                                                                      7307 SW BEVELAND ROAD, SUITE 200
                                                                                              PORTLAND, OR 97223
                                                                                                PH: (503) 922-2071
                                                                                               FAX: (503) 620-5187
                                                                                              WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL          Document 1      Filed 04/09/19      Page 8 of 10



            34.     Pursuant to ORS646.467(3), Plaintiff is entitled to its reasonable attorneys’

     fees incurred herein because Defendant’s misappropriation was both willful and malicious.

                                   FOURTH CLAIM FOR RELIEF

                                 (Breach of Nondisclosure Agreements)

             Plaintiff realleges paragraphs 1-33 as if fully set forth herein and further alleges:

            35.     Defendant has breached his Agreements with Plaintiff by engaging in the

     conduct alleged herein as follows:

                    (a) By failing to keep secret all Confidential Information and by
            revealing or disclosing it to persons outside of the Company without
            Plaintiff’s prior written consent;

                   (b) By making use of Confidential Information for purposes other
            than as required to perform services for Plaintiff pursuant to his employment
            with Plaintiff;

                    (c) On information and belief, by reverse-engineering, de-encrypting,
            or otherwise deriving the design, internal logic, structure or inner workings
            (including, without limitation, algorithms and source codes) of software,
            products, models, prototypes and other property of Plaintiff’s;

                    (d) By failing to deliver promptly to Plaintiff, upon the termination of
            his employment and at other times requested by Plaintiff, all software, data,
            memoranda, notes, records and other documents (and all copies thereof)
            constituting or relating to such Confidential Information which he possesses;

                   (e)     By failing to promptly inform Plaintiff of the full details of all
            his inventions, discoveries, concepts and ideas he created, conceived,
            completed, or reduced to practice while employed by Plaintiff as required by
            paragraph 2 of his Agreement.


            36.     Pursuant to paragraph 9 of Defendant’s January 2, 2019 Agreement with

     Plaintiff, Plaintiff is entitled to an injunction to enforce the Agreement and to attorneys’ fees

     and costs in such action.

     //

     //



                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 8 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
           Case 1:19-cv-00518-CL          Document 1       Filed 04/09/19     Page 9 of 10



                                     FIFTH CLAIM FOR RELIEF

                                     (Breach of the Duty of Loyalty)

            Plaintiff realleges paragraphs 1-36 as if fully set forth herein and further alleges:

            37.     At all times during his employment with Plaintiff, Defendant owed Plaintiff a

     duty of loyalty as his employer.

            38.     Defendant breached his duty of loyalty in the following ways during his

     employment:

                    (a)     By copying Plaintiff’s confidential information and uploading
            it onto One Drive for the purposes of accessing it after termination of his
            employment and sharing it with other persons having no right to such
            confidential information;

                   (b)    By engaging in work for the benefit of a company Defendant
            was planning to set up while being paid by Plaintiff and while using facilities
            and equipment furnished by Plaintiff;

                   (c)     By engaging other employees of Plaintiff to assist Defendant
            with his own personal business plans while both were being paid by Plaintiff;
            and
                   (d)     By deliberately failing to perform certain job duties, including
            preparation of the “Phase 0” grant; and

                    (e)     By destroying data files containing information critical to
            Plaintiff’s business.

            39.     Plaintiff is entitled to recover from Defendant damages caused by Defendant’s

     violations of his duty of loyalty in an amount to be established at trial.

                    Plaintiff demands that all claims triable to a jury be so tried.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff requests that the court enter judgment as follows:

            1.      Awarding money damages to Plaintiff in amounts to be proven on each of

     Plaintiff’s claims, along with costs and attorneys’ fees incurred herein;

     //

     //

                                                                                     THE LAW OFFICE OF SCOTT T. CLIFF
Page 9 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                             PORTLAND, OR 97223
                                                                                               PH: (503) 922-2071
                                                                                              FAX: (503) 620-5187
                                                                                             WWW.SCOTTCLIFF.COM
            Case 1:19-cv-00518-CL        Document 1       Filed 04/09/19     Page 10 of 10



             2.      Issuing a Permanent Injunction prohibiting Defendant from continuing to

      breach his contractual and statutory obligations not to access and use or disclose Plaintiff’s

      trade secrets and other confidential information and awarding Plaintiff its reasonable

      attorneys’ fees and costs incurred in obtaining injunctive relief pursuant to ORS646.467(3);

      and

             3.      For such other relief as the court deems just and appropriate.


             DATED this 9th day of April 2019.

                                            THE LAW OFFICE OF SCOTT T. CLIFF
                                            s/ Scott T. Cliff
                                            Scott T. Cliff, OSB # 871918
                                            503-922-2071
                                            Trial Attorney for Plaintiff




                                                                                      THE LAW OFFICE OF SCOTT T. CLIFF
Page 10 – COMPLAINT                                                                     7307 SW BEVELAND ROAD, SUITE 200
                                                                                              PORTLAND, OR 97223
                                                                                                PH: (503) 922-2071
                                                                                               FAX: (503) 620-5187
                                                                                              WWW.SCOTTCLIFF.COM
